Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant's amendment of 10/08/2020 has been entered.
Claims 1, 6, 15, and 19 have been amended due to the Applicant's amendment of 10/08/2020.
Claims 1 and 3–21 are pending.
The rejection of claims 1, 3–4, 6–13, 15–16, and 18–21 under 35 U.S.C. 103 as being unpatentable over Lee et al. US-20050170209-A1 ("Lee") in view of Kamatani et al. US-20070231600-A1 ("Kamatani") as set forth in the previous Office Action and the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Lee in view of Kamatani as applied to claim 1, and further in view of Sato et al. US-6,893,743-B2 ("Sato") are overcome due to the Applicant's amendment of 10/08/2020.  The rejections are withdrawn.
The objection to claims 5 and 14 as set forth in the previous Office Action is overcome due to the Applicant's amendment of 10/08/2020.  The objections are withdrawn.

Response to Arguments
Applicant's arguments on the last paragraph of page 9 to the second paragraph on page 11 of the reply of 10/08/2020 with respect to the rejections of record as set forth in the previous Office Action have been considered but are moot because the rejections have been withdrawn.

Allowable Subject Matter
Claims 1 and 3–21 allowed.
Claims 1 and 3–21 are renumbered as 1, 3–20, and 2, respectively.

The following is an examiner’s statement of reasons for allowance:
	The closest prior art teaches metal complexes comprising pyridyl-pyridine ligands, as exemplified by Lee et al. US-20050170209-A1 (see ¶ [0011]-[0012] and Table 1 on page 3).  However, the prior art does not specifically disclose or teach a compound of the claimed Formula I comprising a single unsubstituted cycloalkyl fused ring as claimed in independent claims 1, 15, and 19.  Further, the prior art does not provide a reason to modify the compound of Lee to arrive at the claimed compound comprising a single unsubstituted cycloalkyl fused ring with predictable results and a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M. DAHLBURG whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786